Case 2:19-cv-00916-GBW-CG Document 1 Filed 09/30/19 Page 1 of 7




                                               19-916
Case 2:19-cv-00916-GBW-CG Document 1 Filed 09/30/19 Page 2 of 7
Case 2:19-cv-00916-GBW-CG Document 1 Filed 09/30/19 Page 3 of 7
Case 2:19-cv-00916-GBW-CG Document 1 Filed 09/30/19 Page 4 of 7
Case 2:19-cv-00916-GBW-CG Document 1 Filed 09/30/19 Page 5 of 7
Case 2:19-cv-00916-GBW-CG Document 1 Filed 09/30/19 Page 6 of 7
Case 2:19-cv-00916-GBW-CG Document 1 Filed 09/30/19 Page 7 of 7
Case 2:19-cv-00916-GBW-CG Document 1-1 Filed 09/30/19 Page 1 of 1
